IndyMac INDX Mortgage Loan Trust 2007-FLX5 Final Term Sheet [IndyMac Bank, F.S.B. LOGO] $561,792,100 (Approximate) IndyMac MBS, Inc. Depositor IndyMac Bank, F.S.B. Sponsor, Seller and Servicer This free writing prospectus is being delivered to you solely to provide you with information about the offering of the securities referred to in this free writing prospectus and to solicit an offer to purchase the securities, when, as and if issued. Any such offer to purchase made by you will not be accepted and will not constitute a contractual commitment by you to purchase any of the securities until we have accepted your offer to purchase. You may withdraw your offer to purchase securities at any time prior to our acceptance of your offer. The asset-backed securities referred to in this free writing prospectus are being offered when, as and if issued. In particular, you are advised that asset-backed securities, and the asset pools backing them, are subject to modification or revision (including, among other things, the possibility that one or more classes of securities may be split, combined or eliminated), at any time prior to issuance or availability of a final prospectus. As a result, you may commit to purchase securities that have characteristics that change, and you are advised that all or a portion of the securities may not be issued that have the characteristics described in this free writing prospectus. Any obligation on our part to sell securities to you will be conditioned on the securities having the characteristics described in this free writing prospectus. If that condition is not satisfied, we will notify you, and neither the issuer nor any underwriter will have any obligation to you to deliver all or any portion of the securities which you have committed to purchase, and there will be no liability between us as a consequence of the non-delivery. THE ISSUER HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES. BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND OTHER DOCUMENTS THE ISSUER HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT THE ISSUER AND THIS OFFERING. YOU MAY GET THESE DOCUMENTS AT NO CHARGE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV. This free writing prospectus does not contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus, if conveyed prior to the time of your commitment to purchase, supersedes any similar prior information contained in any prior free writing prospectus relating to these securities. FREE WRITING PROSPECTUS DATED JUNE 27, 2007 IndyMac INDX Mortgage Loan Trust 2007-FLX5 Distributions are payable monthly on the 25th day of each month, beginning July 25, 2007 The issuing entity will issue the following classes of certificates: Class Initial Class Certificate Balance (1) Pass-Through Rate (2) Class Initial Class Certificate Balance (1) Pass-Through Rate (2) Class1-A-1 $ 96,711,000 Floating Class M-3 $ 2,832,000 Floating Class1-A-2 $ 24,177,000 Floating Class M-4 $ 2,832,000 Floating Class 2-A-1 $ 247,045,000 Floating Class M-5 $ 2,265,000 Floating Class 2-A-2 $ 102,934,000 Floating Class M-6 $ 1,982,000 Floating Class 2-A-3 $ 61,760,000 Floating Class M-7 $ 1,982,000 Floating ClassA-R $ 100 N/A Class M-8 $ 1,982,000 Floating Class M-1 $ 10,194,000 Floating Class M-9 $ 1,982,000 Floating Class M-2 $ 3,114,000 Floating (1)This amount is approximate and is subject to a permitted variance in the aggregate of plus or minus 10%. (2)The classes of certificates offered by this free writing prospectus, together with the method of calculating their pass-through rates, are listed in the tables under “Summary—Description of the Certificates” in this free writing prospectus. Summary • This summary highlights selected information from this document and does not contain all of the information that you need to consider in making your investment decision.To understand all of the terms of an offering of the certificates, carefully read this entire document and the accompanying prospectus. • While this summary contains an overview of certain calculations, cash flow priorities and other information to aid your understanding, you should read carefully the full description of these calculations, cash flow priorities and other information in this free writing prospectus and the accompanying prospectus before making any investment decision. Issuing Entity IndyMac INDX Mortgage Loan Trust 2007-FLX5, a common law trust formed under the laws of the State of New York. Depositor IndyMac MBS, Inc., a Delaware corporation and a limited purpose finance subsidiary of IndyMac Bank, F.S.B. Its address is 155 North Lake Avenue, Pasadena, California 91101, and its telephone number is (800) 669-2300. Sponsor, Seller and Servicer IndyMac Bank, F.S.B., a federal savings bank.Its principal executive offices are located at 888 East Walnut Street, Pasadena, California 91101-7211, and its telephone number is (800) 669-2300. Trustee, Swap Trustee and Supplemental Interest Trustee Deutsche Bank National Trust Company, a national banking association.The corporate trust office of the trustee is located (i) for purposes of certificate transfers, at DB Services Tennessee, 648 Grassmere Park Road, Nashville, Tennessee 37211-3658, Attention:Transfer Unit and (ii) for all other purposes, at 1761 East St. Andrew Place, Santa Ana, California 92705, Attention: Trust Administration IN07F5, and its telephone number is (714) 247-6000. The Corridor Counterparty and Swap Counterparty Merrill Lynch Capital Services, Inc. is a wholly owned subsidiary of Merrill Lynch
